—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered October 16, 1990, convicting him of criminal possession of stolen property in the third degree *678and unauthorized use of a stolen vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, issues of credibility, as well as the weight to be accorded the evidence, are for the trier-of-fact, who saw and heard the witnesses (People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (People v Garafolo, 44 NY2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Eiber, J. P., O’Brien, Ritter and Copertino, JJ., concur.